      Case 1:21-mc-00025-BJR Document 1 Filed 03/08/21 Page 1 of 3
USCA Case #16-1313   Document #1886230      Filed: 02/19/2021  Page 1 of 3



                      United States Court of Appeals
                                  FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                           ____________
No. 16-1313                                                      September Term, 2020
                                                                           NLRB-05CA119507
                                                            Filed On: February 19, 2021
United States Postal Service,

                  Petitioner

         v.

National Labor Relations Board,

                  Respondent

------------------------------

American Postal Workers Union, AFL-CIO,
                  Intervenor
------------------------------

Consolidated with 16-1383


         BEFORE:           Tatel, Pillard, and Wilkins, Circuit Judges

                                              ORDER

      Upon consideration of the petition of the National Labor Relations Board
(“NLRB”) for adjudication in civil contempt and for other civil relief; the court’s order to
show cause filed November 16, 2020; the Postal Service’s response to the order to
show cause and answer to the petition; and the motion of the NLRB to refer the case to
a Special Master, it is

         ORDERED that the order to show cause be discharged. It is

      FURTHER ORDERED that the motion to refer the case to a Special Master be
granted. See Fed. R. App. P. 48(a). It is

        FURTHER ORDERED that the Honorable Barbara J. Rothstein is hereby
appointed as Special Master. The Clerk shall forthwith furnish the Special Master with
a certified copy of this order and the above-referenced petition and answer. It is
      Case 1:21-mc-00025-BJR Document 1 Filed 03/08/21 Page 2 of 3
USCA Case #16-1313   Document #1886230      Filed: 02/19/2021  Page 2 of 3



                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 16-1313                                                September Term, 2020

       FURTHER ORDERED that the Special Master shall recommend factual findings
and disposition as appropriate based upon the present and any future submissions of
the parties. It is

      FURTHER ORDERED that the Special Master shall have the following authority,
powers, and duties:

        1. To conduct such proceedings as may be appropriate to consider the
simplification of the issues herein, the possibility of obtaining admissions of fact and of
documents, and all other matters which may aid in the disposition of this reference,
including the entertainment and disposition of motions pursuant to the rules regulating
discovery, and motions to amend or supplement the pleadings and all other matters as
authorized by the Federal Rules of Civil Procedure.

      2. To hold such hearings as may be reasonably necessary to obtain relevant
and admissible oral or documentary evidence.

       3. To engage a qualified reporter to take and transcribe the testimony if such be
deemed necessary. Charges for the services of such reporter shall be initially borne
equally by the parties, subject to a final determination by this Court at the conclusion of
the entire matter.

        4. In accordance with the Federal Rules of Civil Procedure, to regulate all
proceedings in the hearings before her and to do all things necessary or proper for the
efficient performance of her duties under this order. She may require production before
her of admissible evidence upon all matters relevant and material to the issues,
including the production of books, papers, vouchers, documents, and writings. She
may put witnesses on oath and may herself examine them. She may rule upon the
admissibility of evidence, subject to review by this Court upon her report. At the request
of either party, she shall make a record of evidence offered as provided in the Federal
Rules of Civil Procedure for a court sitting without a jury. Notwithstanding these
powers, however, the parties shall, in order to expedite the proceedings and in the
interests of justice, be permitted to obtain discovery without leave of court in
accordance with the provisions of the Federal Rules of Civil Procedure, Rules 26, et
seq.

      5. To conduct the hearings with the purpose of keeping the inquiry within
reasonable bounds confined to the controlling questions in the case, of producing a
concise record, and of terminating the proceedings within a reasonable time.


                                          Page 2
      Case 1:21-mc-00025-BJR Document 1 Filed 03/08/21 Page 3 of 3
USCA Case #16-1313   Document #1886230      Filed: 02/19/2021  Page 3 of 3



                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 16-1313                                                 September Term, 2020


        6. After the conclusion of the hearings, the Special Master shall file with the
Clerk of this Court the transcript of the proceedings, if any, and the evidence, and the
original exhibits, together with the Special Master's report thereon (including findings of
fact, conclusions of law, and recommended remedies, if any). The Special Master's
report shall be binding upon this Court only in the manner and to the extent the Court
deems appropriate. The Special Master may require the parties to submit, prior to the
filing of her report, proposed findings of fact, objections to proposed findings, and
briefs.

      7. Final assessment of all costs, fees, and expenses, including those incurred in
proceedings before the Special Master, if any, is reserved for this Court. It is

        FURTHER ORDERED that upon filing with the Clerk of the Court of the Special
Master's report, the transcript of the proceedings, and the original exhibits, the Clerk will
forthwith mail formal notice of filing to all parties. Either side may file written objections
to the report, but any such objection must be filed with the Court and served upon the
other side within 20 days after issuance of notice of the report by the Clerk. If both
sides intend to file objections, petitioner must file and serve its brief within the following
20 days, respondent 20 days thereafter, and petitioner may thereafter reply only to the
objections raised by the responding party within 10 days. The objection and response
shall not exceed 5,200 words. Any reply may not exceed 2,600 words.


                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk




                                           Page 3
